DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-11, 13-20 and 22-25 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…an output port coupled to the front reflector via a waveguide; and a photodetector integrated into the waveguide between the front reflector and the output port to monitor power at the output port;…a metal layer disposed above the gain region, wherein the metal layer includes one or more metal heaters, wherein the one or more metal heaters are disposed directly above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm in order to act as phase tuners for the semiconductor photonic device.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…including coupling the output port with the front reflector via a waveguide; integrating a photodetector into the waveguide between the front reflector and the output port to monitor power at the output port;…disposing a metal layer above the gain region, wherein the metal layer includes one or more metal heaters, including disposing the one or more metal heaters directly above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm in order to act as phase tuners for the semiconductor photonic device.”
Claim 20 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…an output port coupled to the front reflector via a waveguide; and a photodetector 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828